MEMORANDUM **
Hilario Llamas-Valdez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of constitutional violations, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
The BIA determined Llamas-Valdez’s motion to reopen was untimely, because it was filed more than two years after the BIA’s October 29, 2002 final order. See 8 C.F.R. § 1003.2(c)(2). We lack jurisdiction to decide whether the BIA improperly declined to exercise its sua sponte authority to reopen. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
Llamas-Valdez’s contention that 8 C.F.R. § 1003.2(3)(c)(iii) violates the separation of powers doctrine is not persuasive.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.